Citation Nr: 0633948	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  97-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, include post-traumatic stress disorder 
(PTSD) and bipolar disorder.  

2.  Entitlement to an increased rating for bilateral plantar 
keratomas, each foot separately rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the periods from 
August 1985 to August 1991, and from January 1992 to January 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at Board hearings in September 2000 and 
March 2006.  The Board notes that while the veteran during 
his March 2006 Board hearing presented testimony regarding 
the issue of an increased evaluation for his hemorrhoids.  
Further review of the record indicates that this claim is not 
in appellate status and is not currently before the Board.  
This matter is referred to the RO for appropriate action.  

In December 2000 the issues were remanded by the Board for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence demonstrates that the veteran has a 
variously diagnosed psychiatric disorder, to include a 
diagnosis of bipolar disorder.  There appears to be 
conflicting medical evidence in the record with regard to the 
veteran's PTSD diagnosis.  Medical records, to specifically 
include a June 1998 VA examination and June 1999 private 
examination, showed that the veteran did not have PTSD 
because he did not meet criteria A of the DSM-IV requiring 
exposure to a traumatic event, and was not sent into combat.  
Conversely, a private medical examination dated in March 1999 
did indicate a PTSD diagnosis and the examiner stated that 
the veteran's anticipation of being sent to combat was enough 
to trigger his PTSD.  The veteran claimed that his stressors 
included being in a unit that was about to be sent into 
combat.  During his September 2000 Board hearing, the veteran 
stated that his stressors also included seeing a ship in his 
fleet demolished by a missile and having to file a death 
report for a fellow soldier.  Personnel records do show that 
the veteran served aboard the USS Raleigh in the Persian Gulf 
from August 1990 to April 1991.  

The veteran's service medical records, to include a January 
1989 entry showed that he apparently had depression.  A 
separate note from the chaplain indicated that the veteran 
posed imminent harm to others and was in need of a 
psychiatrist.  A June 2005 VA opinion stated that the veteran 
has had bipolar disorder and it was undiagnosed and untreated 
in service.  Thus a VA examination is warranted to determine 
the nature and etiology of the veteran's psychiatric 
disorders, to specifically include whether the veteran's 
bipolar disorder is due to service and whether he has a PTSD 
diagnosis due to a verifiable in-service stressor.  

During the March 2006 Board hearing, the veteran testified 
that he was told that his bilateral foot disorder was severe.  
Thus a VA examination is necessary to determine the current 
severity of the veteran's service-connected bilateral plantar 
keratomas.  

VA medical records showed that the veteran applied for Social 
Security Administration benefits.  These records need to be 
obtained and associated with the claims folder.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his bilateral foot 
disorder claim.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the veteran should be 
furnished proper VCAA notice.  

The Board further notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  As these questions are involved 
in the present appeal, the veteran should be informed as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran's Social Security 
Administration records, as well as his 
in-service personnel records, should be 
obtained and associated with the claims 
folder.  

3.  The RO should ask the veteran to 
identify in detail the stressors he is 
claiming caused his PTSD, to include 
dates, locations, units he was with when 
the stressors occurred.  If the veteran 
cannot provide dates, he should indicate a 
2-month time period.  

4.  Afterwards, the RO should contact the 
U.S. Army Joint Services Records Research 
Center and request verification of the 
stressors that the veteran identified.

5.  The veteran then should be afforded a 
VA psychiatric examination by a new and 
appropriate examiner.  The claims folder, 
together with any newly obtained evidence, 
should be made available to the examiner.  
The examiner should be informed as to 
which stressor or stressors have been 
verified.  The examination should include 
all appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, the 
stressor(s) supporting the diagnosis must 
be identified, including the evidence 
documenting the stressor.  If the examiner 
finds that PTSD is related to stressors 
other than those claimed to have occurred 
in service, it should be so noted and 
explained.  The examiner should comment on 
the conflicting medical opinions regarding 
the veteran's PTSD diagnosis in the claims 
folder.  The examiner should also opine 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's psychiatric disorder, to 
include bipolar disorder, is related to 
service.  A detailed rationale for all 
opinions expressed should be furnished. 

6.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected bilateral plantar 
keratomas.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  The examiner should state 
whether the veteran's bilateral foot 
disorder is moderately severe or severe.  
A detailed rationale for all opinions 
expressed should be furnished. 
		
7.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



